Citation Nr: 1427924	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left eye disorder, to include residuals of laser injury and residuals of any blast injury.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).
In November 2012, the Board remanded the case for further evidentiary development.  In a May 2013 supplemental statement of the case, the RO denied the claim, and the case is back before the Board for further evidentiary proceedings. 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System have been reviewed and considered.	


FINDING OF FACT

The Veteran does not have a current left eye disorder that is compensable under VA regulations.  


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by service, and service connection is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In November 2012, the Board remanded the claim and directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's left eye disability.  The Veteran was afforded a VA examination in May 2013, and the examiner did not diagnose the Veteran with any eye disorder other than refractive error of the eye.  The Board acknowledges that the Board directed the VA examiner to specifically address the Veteran's exposure to blasts and explosions in service.  Though the examiner did not specifically address the Veteran's exposure to blasts and explosions in service, the Board concludes that further examination is unnecessary, as another examination would not provide any new information that could establish the existence of a current left eye disorder other than refractive error of the eye.  Thus, another examination would not provide any new information to show that the Veteran has a current left eye disorder that is compensable under VA regulations and would not possibly substantiate the claim.  As such, the Board concludes that remand of the case for another examination is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  The Veteran's claim was readjudicated in a May 2013 supplemental statement of the case.  

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in August 2008, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

During the appeal period the Veteran was afforded VA examinations in September 2008 and May 2013.  The examiner conducted thorough examinations, based the opinions on the Veteran's history and lay statements, and provided sufficient information such that the Board can render an informed decision.  The Board finds the VA examinations are adequate.  

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Principles of Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may not be granted for refractive error of the eyes, as it is not considered a disease or injury in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

Analysis

The Veteran contends that he has a left eye disorder that is related to service.  The service treatment records show that in May 2007, the Veteran's left eye was hit by a laser dazzler.  See e.g., June 2007 service treatment record.  The Veteran has reported that after this incident, he lost color vision of the left eye which returned "after about a month."  See July 2009 VA visual rehab treatment note.  The Veteran has also reported that he lost vision in the left eye after the incident.  See January 2010 Form 9 Appeal.  The Veteran has also reported symptoms of better vision with the left eye closed, difficulty seeing from near to far and vice versa, light sensitivity, bumping into objects, knocking over objects, not seeing people or objects if approaching from the side, difficulty seeing in the dark, perceiving stationary objects as moving, leaning on objects for stumbling, feeling of dizziness with eyes closed, bumping into people when walking with them and avoidance of driving at night and when raining.  See July 2009 VA visual rehab treatment note.  The Veteran has also complained of dizziness with eye or head movements.  See August 2009 VA treatment record.  The Veteran states that his vision in the left eye has been blurry at night ever since that incident.  See e.g., September 2008 VA examination; April 2009 notice of disagreement.  

The Veteran is certainly competent to attest to his observations and symptoms.  However, the diagnosis of a left eye disorder is a medical matter beyond a layperson's comprehension as it requires specialized medical training and is not susceptible of lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Because the record does not reflect that the Veteran has specialized medical training, the Veteran is not competent to diagnose for a left eye disorder.  Because the Veteran is not competent to diagnose for a left eye disorder, the issue of credibility is not reached.  Having considered the Veteran's statements as to his symptoms and observations, Board finds the objective medical results by skilled medical professionals are of significant probative value, as they performed medical examinations and based their opinions on the Veteran's medical history and lay statements.  Furthermore, the medical professionals' opinions reflect their specialized knowledge, training, and experience as to the nature and etiology of the Veteran's left eye disorder.  

On VA examination in September 2008, the Veteran was assessed with refractive error of each eye.  A July 2009 VA visual rehab treatment record noted that the Veteran has a history of blast exposures.  The Veteran was then assessed as follows:

Results of this screening indicated visuo-vestibular dysfunction, i.e. difficulty integrating the focal and ambient vision systems which affected the [Veteran's] performance and functional mobility, which could result from exposure to concussive type forces.  There may be visual functional changes as well.  The [Veteran] could benefit from a complete evaluation and treatment.

A complete evaluation was conducted by VA in May 2013.  Based on that examination, however, the Veteran was not diagnosed with any eye disability other than refractive errors.  The examiner noted that the Veteran incurred a post-service left eye injury with corneal abrasion in October 2008 that resolved.  The examiner did not detect any eye pathology that could explain the Veteran's blurry vision in the left eye at dim light.  There were "no signs of laser damage to the left eye (best corrected vision of 20/20, normal color vision, normal Amsler grid, normal fovea with light reflex on exam)."  

Overall, there is no medical evidence to show that the Veteran has a current left eye disorder other than refractive errors of the eyes.  Service connection may not be granted for refractive error of the eyes, as this type of disability is not considered a disease or injury in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Board acknowledges that the Veteran was diagnosed with "refractive error - myopia" in service.  See February 2008 in-service eye examination record.  Myopia is considered to be a form of refractive error.  See also VA M21-1MRIII.iv.4.B, Section 10(d) (August 3, 2011).  

Thus, though refractive error of the left eye was shown in service and the Veteran is currently diagnosed with refractive error of the left eye, there is no competent evidence to support a finding of current ocular damage or a current left eye disorder other than refractive error of the eyes.  Accordingly, the Board finds that the Veteran does not have a current left eye disorder that is compensable under VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9.  

There is no doubt that the Veteran was shot in the eye with a laser dazzler in service.  However, based on the evidence, the first Shedden element, a present disability, is not met, and service connection for a left eye disorder is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.   


ORDER

Entitlement to service connection for a left eye disorder, to include residuals of laser injury and residuals of any blast injury, is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


